Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3,5-12,15-17,20-23,and 26 in the reply filed on 8/17/22 is acknowledged.
Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 9, 10 15, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Number 10,406,961 Grodecki.
Grodecki describes an injection remediation1 system including at least one reservoir 14 load sensor 72 supporting the reservoir at least one dosing pump2 26/34 coupled to the reservoir and configured to controllably source material (col. 13 line 58—“controls…auger”) and processor (“controller (not shown)”—col. 13 line 57) configured to determine an amount sourced (  “the load cells 72 might provide information during unloading of the tanks to enable a controlled amount of particulate dispensation therefrom” col. 8 lines 11-12----  also see col. 13 lines 66-col. 14 line 8) based at least partly on weight information obtained from the at least one load sensor (“integration of the controller with the load cells” col. 13 line 66)
Regarding claim 6: Grodecki describes four load cells for each reservoir (col. 7 line 57)
Regarding claim 7: Grodecki plainly shows the additional reservoir (“tanks”) additional load sensor (“load cells 72 are provided for each tank” col. 7 line 57) additional dosing pump (col. 5 line 66) and the processor configured to determine an amount from the at least one reservoir and the additional reservoir based on information from the load sensors (col. 8 lines 11-12)
Regarding claim 8: “vehicle” (abstract)
Regarding claims 9 and 10: these claims require determining a volume based on weight and volume ratio based on weight. As one of ordinary skill in the art would recognize, the volume based on weight is dependent on the density of the material, and a material with a density of 1 would have volume of X if the weight was X. Therefore, if the material used in Grodecki had a density of 1; then the numerical value of volume would equal the numerical value of weight. Thus the Grodecki system inherently achieves the determining volume based on weight (for a density of 1) and the  determining volume ratio based on weight (for a density of 1). 

Regarding claim 15: (  “the load cells 72 might provide information during unloading of the tanks to enable a controlled amount of particulate dispensation therefrom” col. 8 lines 11-12)
Regarding claim 21: (  “the load cells 72 might provide information during unloading of the tanks to enable a controlled amount of particulate dispensation therefrom” col. 8 lines 11-12)

Claim(s) 1, 20, 22, and 23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent Application Publication 2017/0021318 McIver.
McIver describes an injection remediation system3 including reservoir 110, load sensor (load cell--¶0052) dosing pump (“small volumetric screw conveyor” ¶0079) and processor 1300 configured to determine an amount of material sourced from the reservoir as claimed (fig 13, also 9a @910/912/916/920/924)
Regarding claim 20: see¶0079 –" The PLC would regulate the discharge rate of these small storage vessels by regulating the motor speed of the dispenser” and fig 9c @964 and ¶0054 “determine real time variations in the level, volume or weight of the contents of the silos and transmit the level of component in the silo to the PLC 916 that is programmed to automatically slow or stop the outflow of component”.
Regarding claim 22: see fig 9c @960/962/964 and 958 note that weight is disclosed as being measured by load cells.
Regarding claim 23: see the same portions of fig 9c, note that volume is disclosed in ¶0054 “level, volume or weight”.


Claim(s) 1, 3, 8, 11, 15, 16, 21, and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2013/116409 Lewis.
Lewis describes an injection remediation (abstract) system including at least one reservoir 108 load sensor 607 supporting (¶0032 “suspending”) the reservoir at least one dosing pump 107 coupled to the reservoir and configured to controllably source material   and processor 606 configured to determine an amount sourced (¶0076, 0119, 0120) based at least partly on weight information obtained from the at least one load as claimed.
Regarding claim 3: injection pump 780 configured to pressurize and plumbing lines including at least 790.
Regarding claim 8—“incorporated with vehicle “ is deemed to be anticipated by “container 108 includes a bulk container truck” ¶0096.
Regarding claim 11, 15, 16, 21--¶0119.
Regarding claim 22: Lewis describes controlling the ratio based on the amount sourced (¶0019 ) and adjusting output of the pump.  Although Lewis does not describe explicitly the “determine a variance” one of ordinary skill in the art would understand that would be the implicit in “The controller 606 is configured to receive an input from one or more of the sensors and the scale and control the sorbent pump to provide a predetermined ratio of the sorbent and the one or more of liquid, gas, and other additives to the mixing tank.” And “controller including a processor configured to receive an input from the scale and control the sorbent pump to provide a predetermined ratio of the sorbent and the one or more of liquid, gas, and other additives to the mixing tank” (page 32 last line)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5,  26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/116409 Lewis alone.
Lewis—while replete with recitations of injection and injecting—lacks explicit disclosure of the injection “head” Examiner takes Official Notice of the fact that one of ordinary skill in the art would understand that a system such as disclosed by Lewis would be used with an injection head, and thus would have found it obvious to have included the claimed injection head.

Regarding independent claim 26:
Lewis describes a vehicle4 injection remediation (abstract) system including first reservoir 108 first load sensor 607 first dosing pump 107 coupled to the reservoir and configured to controllably source first material one or more plumbing lines 790 and processor 606 configured to control (¶0076, 0119, 0120) the first dosing pump to maintain a ratio based at least partly on weight information obtained from the first load sensor.
Lewis differs from the invention of claim 26 in the feature of the second reservoir/second load sensor/second dosing pump; the injection head; and the processor controlling the second pump based on second load sensor.
As noted above, one of ordinary skill in the art would understand that a system such as disclosed by Lewis would be used with an injection head, and thus would have found it obvious to have included the claimed injection head.
Further, inclusion of a second reservoir/second load sensor/second dosing pump would have enabled the use of a second sorbent or other reagent, and thus amounts to an obvious duplication of parts5.
Further, the processor controlling the second pump based on second load sensor would have naturally followed adding the second reservoir/second load sensor/second dosing pump.
Therefore claim 26 is obvious and unpatentable.
Claims 12 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “injection remediation” is given weight as intended use. It is apparent that Grodecki—which describes a system for handling fertilizer or seeds—could be used in an injection remediation process; by seeding and fertilizing ground cover during remediation.
        2 Examiner interprets “pump” broadly to encompass the disclosed auger.
        3 “injection remediation” is given weight as intended use. The system of McIver could plainly be used for injection remediation because it is related to injecting material into the ground.
        4 Examiner interprets “vehicle” as intended use, nonetheless, Lewis describes at least a truck at ¶0096—which anticipates “vehicle…system”. 
        5 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)